DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 09/18/18 are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 21 states, “to bring the system into a predetermined safe state, the pre-determined safe state including ...” Here, the word “predetermined” is spelled in two ways, one with a hyphen and one without. Since claim 6 shows two instances of “pre-determined,” it will be construed that the “predetermined” in claim 1 should also be spelled as “pre-determined.” Using “predetermined” would also be acceptable, if every instance of the word, in all of the claims, was changed to reflect consistency of spelling.
Appropriate correction is required.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-2, 4-7, 9-13, and 15 qualify as eligible subject matter under 35 U.S.C. 101
With respect to step 2A, prong two, the amendments to the claims recite additional elements that integrate the judicial exception into a practical application. In 
As a result, claims 1-2, 4-7, 9-13, and 15 qualify as eligible subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4-7, 9-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modica et al (US PgPub 20080044801) in view of Widger et al (US PgPub 20110102142).

With respect to claim 1, Modica et al discloses:
A method for monitoring the attention of an operator of an X-ray inspection system (Please note that “for monitoring …” is a broad intended use limitation that is able to be performed by the structure of Modica et al. The abstract of Modica et al states, “A method and system … in order to certify x-ray inspection system operators and thereby assure an acceptable and uniform level of operator performance … The system is capable of recording, storing and transmitting individual operator performance data relating to proper detections, missed detections, and false alarms …” Paragraphs 0007, 0068, and 0072 explicitly use the word “attention.”), the X-ray inspection system configured to nondestructively inspect at least one object (figure 1; paragraph 0027 states, “FIG. 1 is a perspective view of an x-ray screening system 10 that includes a housing 12 containing a screening section 14 through which objects to be screened are passed.” (emphasis mine). One of ordinary skill in the art understands that x-ray screening systems that pass objects do not destroy the objects as they are passed. Furthermore, please note paragraph 0068, which states, “an operator may be randomly tested for certification purposes while generally performing his or her screening duties. That is, any time the operator is screening baggage or other objects, a test or certification test may occur.”) 
With respect to claim 1, Modica et al differs from the claimed invention in that it does not explicitly disclose: 
displaying a randomly generated desired operator input on a display unit of a workstation of the X-ray inspection system, the displayed desired operator input corresponding to a randomly selected position on the display unit
determining whether an actual operator input responsive to the displayed desired operator input has been received via a user input device of the workstation of the X-ray inspection system at a processor of the workstation of the X-ray inspection system, the actual operator input including, at least in part, a corresponding operator input position on the display
comparing the received actual operator input with the desired operator input based on the determination at the processor of the workstation of the X-ray inspection system, the comparison including matching the corresponding operator input position on the display with the randomly selected position on the display unit, the desired operator input indicated on the display unit and the received actual operator input received via the user input device needing to match to be deemed a correct attentive 
generating a signal indicative of attentiveness of the operator based on the comparison at the processor of the X-ray inspection system, an inattentive signal generated when there is not a correct attentive response, the inattentive signal triggering a command to bring the system into a pre-determined safe state, the pre-determined safe state including a stoppage in actuation of the X-ray inspection system
With respect to claim 1, Widger et al discloses:
displaying a randomly generated desired operator input on a display unit of a workstation of the X-ray inspection system, the displayed desired operator input corresponding to a randomly selected position on the display unit (figure 3; paragraph 0027 states, “FIG. 3 illustrates an alternative embodiment of the inventive system wherein the viewer verification application 113, at regular or random intervals, displays a prompt on the viewing device 106 requesting the viewer 108 to acknowledge their attendance by clicking on the mouse click location 301 on the viewing device. The mouse click location 301 may appear at random positions on the screen to improve the security of this viewer attention verification method.” (emphasis mine
determining whether an actual operator input responsive to the displayed desired operator input has been received via a user input device of the workstation of the X-ray inspection system at a processor of the workstation of the X-ray inspection system, the actual operator input including, at least in part, a corresponding operator input position on the display (paragraph 0027 states, “If the viewer 108 clicks the mouse click location 301 in a given time period the viewer verification application 113 marks an entry in the viewer verification database 114 to indicate that the viewer 108 was present and paying attention at the time of their response. Should the viewer 108 fail to click on the indicated space within a configurable timer the viewer verification application 113 will register such failure in its viewer verification database 114.” (emphasis mine). Here, Widger et al teaches the principle of providing an operator input responsive to a displayed desired operator input (via a mouse click). Applying this principle of user verification to the X-ray inspection context of Modica et al renders the claimed limitation obvious.)
comparing the received actual operator input with the desired operator input based on the determination at the processor of the workstation of the X-ray inspection system, the comparison including matching the corresponding operator input position on the display with the randomly selected position on the display unit, the desired operator input indicated on the display unit and the received actual operator input received via the user input device needing to match to be deemed a correct attentive If the viewer 108 clicks the mouse click location 301 in a given time period the viewer verification application 113 marks an entry in the viewer verification database 114 to indicate that the viewer 108 was present and paying attention at the time of their response. Should the viewer 108 fail to click on the indicated space within a configurable timer the viewer verification application 113 will register such failure in its viewer verification database 114.” (emphasis mine). The “if” condition in the above disclosure implies comparison. The comparison depends on whether there is a click or not, and the results are logged in the viewer verification database.)
generating a signal indicative of attentiveness of the operator based on the comparison at the processor of the X-ray inspection system, an inattentive signal generated when there is not a correct attentive response, the inattentive signal triggering a command to bring the system into a pre-determined safe state, the pre-determined safe state including a stoppage in actuation of the X-ray inspection system (paragraph 0027 states, “If the viewer 108 clicks the mouse click location 301 in a given time period the viewer verification application 113 marks an entry in the viewer verification database 114 to indicate that the viewer 108 was present and paying attention at the time of their response. Should the viewer 108 fail to click on the indicated space within a configurable timer the viewer verification application 113 will register such failure in its emphasis mine). A signal is inherent to the operations of marking an entry upon successful attention and registering a failure upon unsuccessful attention. The claimed limitation is obvious in view of the combination of Modica et al in view of Widger et al. Modica et al discloses providing safety for X-ray inspection systems. Paragraph 0052 of Modica et al states, “Accordingly, the current invention preferably provides a safety check to ensure that properly certified operators are operating the system 102 at appropriate times.” Widger et al, as discussed above, teaches an attentiveness check based on whether the operator responds to a randomly positioned prompt. Furthermore, paragraph 0006 of Modica et al discloses, “real life conditions whereby the system operator must continuously watch the system’s video monitor, stop and start the system and deal with disturbances.” (emphasis mine). One of ordinary skill in the art understands that it is obvious for X-ray inspection systems to be stopped when some sort of disturbance or failure is detected.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Widger et al into the invention of Modica et al. The motivation for the skilled artisan in doing so is to gain the benefit of ensuring that a security professional, such as an X-ray inspection system operator, remains alert. 

With respect to claim 2, 
determining as to whether the actual operator input is received within a predetermined time following the display of the desired operator input (Widger et al paragraph 0027 states, “Should the viewer 108 fail to click on the indicated space within a configurable timer …”)

With respect to claim 4, Modica et al, as modified, discloses:
displaying the randomly generated desired operator input quantitatively in one of a graphical format and an alphanumeric format (Widger et al paragraph 0027; the prompt is graphical, which allows for the mouse click. Furthermore, paragraphs 0025-0026 disclose generating a unique random number.)
receiving the actual operator input via an actuation device (Widger et al paragraph 0027, the actuation device is the mouse click)
comparing the actual operator input received via the actuation input device to the desired operator input (Widger et al paragraph 0027, the desired input is a mouse click. The reality of whether a mouse is actually clicked is compared to that desired input.)

With respect to claim 5, Modica et al, as modified, discloses:
displaying the actual operator input received via the actuation device on the display unit (paragraph 0026 of Widger et al states, “Upon displaying the unique random number on the viewer device 106 the viewer verification application 113 starts a timer while it waits for the viewer 108 reenter that number on the keyboard or equivalent digit input of their viewing device 106.” (emphasis mine). The re-entering of the number will show on the display.)

With respect to claim 6, Modica et al, as modified, discloses:
A device for monitoring the attention of an operator of an X-ray inspection system (Please note that “for monitoring …” is a broad intended use limitation that is able to be performed by the structure of Modica et al. The abstract of Modica et al states, “A method and system … in order to certify x-ray inspection system operators and thereby assure an acceptable and uniform level of operator performance … The system is capable of recording, storing and transmitting individual operator performance data relating to proper detections, missed detections, and false alarms …” Paragraphs 0007, 0068, and 0072 explicitly use the word “attention.”), the X-ray inspection system configured to nondestructively inspect at least one object (figure 1; paragraph 0027 states, “FIG. 1 is a perspective view of an x-ray screening system 10 that includes a housing 12 containing a screening section 14 through which objects to be screened are passed.” (emphasis mine). One of ordinary skill in the art understands that x-ray screening systems that pass objects do not destroy the objects as they are passed. Furthermore, please note paragraph 0068, which states, “an operator may be randomly tested for certification purposes while generally performing his or her screening duties. That is, any time the operator is screening baggage or other objects, a test or certification test may occur.”)
With respect to claim 6, Modica et al differs from the claimed invention in that it does not explicitly disclose:
a processing unit configured to randomly generate a desired operator input
a display unit communicatively coupled to the processor and configured to display the randomly generated desired operator input, the displayed desired operator input corresponding to a randomly selected position on the display unit
an input device communicatively coupled to the processor and configured to receive an actual operator input responsive to the display of the desired operator input, the actual operator input including, at least in part, a corresponding operator input position on the display
wherein the processing unit is further configured to: compare the received actual operator input with the desired operator input, the comparison including matching the corresponding operator input position on the display with the randomly selected position on the display unit
generate a signal indicative of attentiveness of the operator based on the comparison
issue a command to a control unit of the X-ray inspection system to place the X-ray inspection system in a pre-determined safe state based on the 
With respect to claim 6, Widger et al discloses:
a processing unit configured to randomly generate a desired operator input (figures 2-3; paragraphs 0025-0027; see discussion above)
a display unit communicatively coupled to the processor and configured to display the randomly generated desired operator input, the displayed desired operator input corresponding to a randomly selected position on the display unit (figures 2-3; paragraphs 0025-0027; see discussion above)
an input device communicatively coupled to the processor and configured to receive an actual operator input responsive to the display of the desired operator input, the actual operator input including, at least in part, a corresponding operator input position on the display (figures 2-3; paragraphs 0025-0027; see discussion above)
wherein the processing unit is further configured to: compare the received actual operator input with the desired operator input, the comparison including matching the corresponding operator input position on the display with the randomly selected position on the display unit (figures 2-3; paragraphs 0025-0027; see discussion above)
generate a signal indicative of attentiveness of the operator based on the comparison (figures 2-3; paragraphs 0025-0027; see discussion above)
issue a command to a control unit of the X-ray inspection system to place the X-ray inspection system in a pre-determined safe state based on the comparison, the pre-determined safe state including a stoppage in actuation of the X-ray inspection system (figures 2-3; paragraphs 0025-0027; see discussion above)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Widger et al into the invention of Modica et al. The motivation for the skilled artisan in doing so is to gain the benefit of ensuring that a security professional, such as an X-ray inspection system operator, remains alert. 

Claim 7 is similar to claim 2 above and is rejected for similar reasons.

With respect to claim 9, Modica et al, as modified, discloses:
wherein the display unit comprises a screen (Modica et al figure 1, reference 18) and the input device comprises a keyboard (Modica et al figure 1, reference 24; Widger et al also discloses screen and keyboard (figures 2-3); paragraph 0026)

Claim 10 is similar to claim 4 above and is rejected for similar reasons.

With respect to claim 11, 
wherein the processing unit is further configured to display the actual operator input received via the actuation input device in one of a graphical format and an alphanumeric format on the display unit (paragraph 0026 of Widger et al; “reenter that number”)

With respect to claim 12, Modica et al, as modified, discloses:
wherein the input device comprises an actuating input device that can be gradually actuated to generate the actual operator input (paragraph 0027 of Widger et al discloses a mouse, which is construed to be “gradually actuated, as the cursor doesn’t simply appear in the right place; the mouse must gradually move it.)

With respect to claim 13, Modica et al, as modified, discloses:
wherein the actuating input device comprises: a pressure sensor; and an actuating element coupled to the pressure sensor configured to generate actual values associated with the actual operator input from a predetermined value range (suggested by the mouse disclosed in Widger et al paragraph 0027. The mouse inherently must contain some sort of pressure sensor and actuating element to allow for clicking.)

With respect to claim 15, 
wherein the display unit and input device comprise at least one of a touch-sensitive screen and a keypad (Widger et al paragraph 0026 discloses keyboard.)
 	
Response to Arguments
Applicant's arguments filed 03/15/21 have been fully considered but they are not persuasive.
The applicant argues:

    PNG
    media_image1.png
    647
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    392
    658
    media_image2.png
    Greyscale

The applicant’s argument is not persuasive because Modica does not merely disclose a software testing environment. It discloses an actual X-ray inspection system (figure 1) and also allows for testing when the operator is performing his or her screening duties on real objects (paragraph 0068). Since Modica allows for its testing system to work while the operator is operating in a real-world environment, the applicant’s assertion that “that safe state would have, at most, resulted in the stoppage of the operation of the training run” is inaccurate. Contrary to the applicant’s assertion Modica et al does disclose screening of real objects. Furthermore, please note that Modica et al acknowledges that using real objects is well-known in the prior art (paragraph 0003). So even if Modica chose to only use images, the disclosure of real objects being screened would not be novel.
 With respect to Widger, the applicant’s core argument is that “Widger is silent as to the use of such a verification system with any sort of an industrial control system, instead being directed to control of audio/video/data streams transmitted over the 
Therefore, the applicant’s arguments are not persuasive. The rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sommer et al (US PgPub 20080260096) discloses a method and apparatus for improving identification and control of articles passing through a scanning system.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        03/22/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862